Citation Nr: 1220467	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 due to treatment for service-connected lumbar spine disability, in effect from January 28, 2008 to August 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1955 to January 1958 and April 1958 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary evaluation of 100 percent effective January 28, 2008, based on surgical or other treatment necessitating convalescence for treatment for his lumbar spine disability, and a 20 percent disability rating from August 1, 2008.  

In August 2008, the Veteran requested an extension of six months for his convalescence rating and submitted an August 2008 private medical opinion.  The Veteran underwent VA examination in September 2008.  The RO denied the Veteran's request for an extension of the convalescent rating in an October 2008 rating decision.  The Veteran filed a notice of disagreement with the October 2008 rating decision later that same month.  Although the Veteran's notice of disagreement specifically mentioned the October 2008 rating decision, given that the notice of disagreement was within one year of the original March 2008 rating decision, the Veteran had shown in August 2008 that he was not satisfied with the ending date of the convalescent rating, and an additional relevant VA examination report was added to the record in September 2008, the Board has determined that the March 2008 rating decision is the decision on appeal.  See 38 C.F.R. §§ 3.156(b), 20.302(a) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes that the Veteran's representative indicated in April 2012 that the Veteran had a requested an increased rating for his lumbar spine disability in October 2009 and that this matter should be referred to the RO.  The record shows, however, that in a June 2010 rating decision, the RO granted an increased disability rating of 40 percent for the lumbar spine disability, from November 12, 2009, and also assigned separate 10 percent ratings for radiculopathy of the bilateral lower extremities, from December 11, 2009.

A December 2009 VA examination report and addendum were added to the record after the RO last reviewed this claim in a September 2009 supplemental statement of the case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction over the evidence he had submitted.  Also, as discussed in more detail below, the claim is remanded for other reasons.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record via a statement submitted by the Veteran on a VA Form 21-4138 in October 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally requested a convalescent rating for surgery for his lumbar spine disability in January 2008.  With his request he submitted a copy of a statement from a private physician, Dr. Tall, dated, January 28, 2008, noting that the Veteran had a complex spinal surgical intervention, which included a decompression and fusion with instrumentation on January 28, 2008.  Dr. Tall anticipated that a minimum of six months of convalescence would be required.  There were no surgical treatment records associated with the file from Dr. Tall.  

In March 2008, the RO assigned a temporary evaluation of 100 percent for surgical or other treatment necessitating convalescence from January 28, 2008 to August 1, 2008, and assigned a 20 percent rating for the lumbar spine disability, thereafter.  

The Veteran requested an extension of his convalescent rating in August 2008.  At that time he submitted an August 2008 statement from Dr. Tall noting that he had been reevaluated for low back pain.  He had experienced bilateral upper extremity dysesthesias, as well as persistent, left greater than right, leg symptomatology.  He was presently undergoing significant reevaluation including diagnostic studies.  Dr. Tall found that based on the Veteran's persistent symptomatology, he would anticipate a minimum of an additional six months of convalescence.  Again, no treatment records from Dr. Tall were submitted or obtained.

The Veteran also underwent VA examinations in September 2008 and December 2009.  The September 2008 VA examination report noted that the Veteran had surgery on his back on January 28, 2008 and had a fusion of lumbar 3, 4, and 5.  He then underwent physical therapy for four to six weeks.  The examination report noted that the Veteran's lumbar spine disability continued to get worse and that he had a moderate to severe lumbar condition.  The December 2009 VA examination report also notes the Veteran had progressively worsening symptoms despite both medical and surgical management.  Neither of these reports specifically commented on any postoperative residuals of the lumbar spine surgery.

The RO declined to extend the Veteran's convalescent rating for his lumbar spine disability under the provisions of 38 C.F.R. § 4.30 in an October 2008 rating decision, on the basis that the objective evidence did not show that the Veteran continued to need convalescence.

The Board finds, however, that additional development is warranted before a decision can be made in this case.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release. In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

A total rating under this section will require full justification on the rating sheet and may be extended as follows: (1) Extensions of 1, 2, or 3 months beyond the initial 3 months may be made under paragraph (a)(1), (2), or (3) of this subsection.  (2) Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating. 38 C.F.R. § 4.30. 

It appears that because the Veteran already has received a temporary total evaluation for 6 months of convalescence (from January 28, 2008 to August 1, 2008) he would not be entitled to any further period of total rating for convalescence under 38 C.F.R. § 4.30(a)(1).  See 38 C.F.R. § 4.30(b)(1).  However, under 38 C.F.R. § 4.30(b)(2), the Veteran could receive up to 6 months beyond the initial 6 month period upon approval by the Veterans Service Center Manager, if the criteria under 38 C.F.R. § 4.30(a)(2) or (3) are met, specifically that there was surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or immobilization by cast, without surgery, of one major joint or more. 

Although Dr. Tall has stated that the Veteran should be entitled to an additional extension of 6 months for his convalescence rating, he has not submitted any probative medical evidence to support this opinion.  None of the treatment records from Dr. Tall have been added to the file, including records of the January 28, 2008 lumbar spine surgery or subsequent treatment at which time Dr. Tall has found that the lumbar spine surgery residuals for severe enough to warrant a convalescent rating for one year total.  The Veteran submitted a VA Form 21-4142 in October 2009 authorizing VA to obtain treatment records from Dr. Tall's office dated from 1997 to present.  However, he subsequently requested that his claim for an increased rating for his back be made based upon the evidence of record.  See Report of General Information, dated April 13, 2010.  Therefore, the RO did not obtain the records.  However, the Board finds that these records are relevant to the claim for extension of a temporary total rating and that they should be obtained on remand, as well as any records of the Veteran's physical therapy and his complete VA treatment records.  

Also, neither of the VA examination reports of record address whether the Veteran's lumbar surgery required any additional periods of convalescence beyond August 1, 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain all relevant VA treatment records dated from January 28, 2008 to February 1, 2009.  If efforts to obtain the records are unsuccessful notify the Veteran and explain any further actions VA will take regarding the claim.

2.  Make arrangements to obtain all relevant treatment records from Dr. Tall's office dated from January 28, 2008 to February 1, 2009 that was authorized by the Veteran on a VA Form 21-4142 dated in October 2009.  If efforts to obtain the records are unsuccessful notify the Veteran and explain any further actions VA will take regarding the claim.

3.  Make arrangements to obtain the Veteran's complete physical therapy records following his January 2008 back surgery.

4.  Request the Veteran to obtain, if possible, a supplementary opinion from Dr. Tall addressing the following:

Whether the Veteran's January 28, 2008 spinal surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long.  

Dr. Tall must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, arrange for a VA medical opinion with a physician addressing the following issues: 

Whether the Veteran's January 28, 2008 spinal surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long.  

The claims folder should be made available to and reviewed by the VA physician.  Specifically, the physician should review all medical opinions submitted by Dr. Tall dated in January 2008, August 2008, August 2009, and October 2009, in addition to any other supporting medical records that were added to the record.  The VA physician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the VA medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the VA physician for completion of the inquiry.

7.  After conducting the above development, if warranted, refer the case to the Veterans Service Center Manager, for approval of any further extension of convalescent rating under 38 C.F.R. § 4.30(b).  

8.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

